1           .




                                             The Attorney            General of Texas
                                                             October 26, 1981

MARK WHITE
Attorney General



Supreme      Court Building               Mr. Don R. Stiles                         Opinion No. Mw-379
P. 0. Box 12546                           Executive Director
Austin,    TX. 76711                      Texas Adult Probation Commission          Re:   Use of district adult
5121475-2501                              P. 0. Box 12427                           probation   funds   to provide
Telex    9101674-1367
                                          Austin, Texas   78711                     services   to   the   cour't of
Telecopier     512/475-0266
                                                                                    probation officers

1607 Main St., Suite         1400         Dear Mr. Stiles:
Dallas, TX. 75201
214/742-6944
                                               You ask the following    question   concerning   the use   of district
                                          adult probation funds:
4624 Alberta       Ave., Suite      160
El Paso, TX.       79905                            Prior to the defendant being found guilty, may
9151533.3464                                        district adult probation    funds be used under
                                                    current law to provide services to the court by
1220 Dallas Ave., Suite            202
                                                    probation   officers interviewing  the defendant,
Houston,     TX. 77002                              advising him/her on the conditions of probation,
7131650.0666                                        the expectations of the court in the event that
                                                    probation is granted, and to prepare the necessary
                                                    paperwork and the written conditions of probation
606 Broadway,        Suite   312
Lubbock,     TX.    79401
                                                    for the court, and/or to provide to the court a
6061747.5238                                        pre-sentence investigation report as contemplated
                                                    in section 4 of article 42.12 and section 4 of
                                                    article 42.13 of the Code of Criminal Procedure?
4309 N. Tenth, Suite         B
McAllen.     TX. 76501
5121662-4547                              The district adult probation fund is a special fund in the county
                                          treasury into which is deposited state aid received from the Texas
                                          Adult Probation Commission and fees collected from probationers. Code
200 Main Plaza, Suite 400                 Grim. Proc. art. 42.12, 96a; art. 42.121, §4.05(b).
San Antonio.  TX. 76205
5121225-4191
                                               The purposes of the Texas Adult Probation Commission include
                                          improving the effectiveness of probation services, providing funds for
An Equal      Opportunity/                the   establishment  and   improvement  of  probation   services,  and
Affirmative     Action     Employa        establishing uniform probation administration standards.    Code Crim.
                                          Proc. art. 42.121, 51.01.

                                               Although Attorney General Opinion H-1283 (1978) termed probation
                                          a "post-trial" procedure, that opinion addressed the question of
                                          whether the Texas Adult Probation Commission could provide financial
                                          assistance   to pretrial   release programs.   The opinion properly
                                          determined   that pretrial    release programs  are not related    to




                                                                         p. 1280
Mr. Don R. Stiles - Page 2   (Mw-379)



probation under article 42.12, section 2 and article 13, section 2 of
the Code of Criminal Procedure.   The services you mention, however,
are related to probation.     We believe that such services may be
efficiently carried out by the probation officer before the guilt and
innocence phase of the trial.

     For example, section 4 of article 42.12 and section 4 of article
42.13 both read in part:

         When directed by the court, a probation officer
         shall fully investigate and report to the court in
         writing the circumstances of the offense, criminal
         record, social history and present condition of
         the defendant.

The statutory language does not establish a specific time     for the
investigation and report. Rather, these are provided "[wlhen directed
by the court."    This investigation and report can be accomplished
either before or after trial.

     Also, in light of the stated purposes of the act establishing the
Texas Adult Probation Commission, the specific services you ask about
seem to be included in the commission's statutory mandate to improve
the effectiveness of probation services.    We feel that these duties
may be carried out before the guilt and innocence phase of the trial.

                             SUMMARY

               District adult probation funds may be used to
          provide  certain services related to probation
          before the guilt and innocence phase of the trial.


                                       &@

                                         Attorney General of Texas

JOHN W. FAINTER, JR.
First Assistant Attorney General

RICHARD E. GRAY III
Executive Assistant Attorney General

Prepared by Dawn Bruner
Assistant Attorney General




                                   p. 1281
Mr. Don R. Stiles - Page 3    (Mw-379)




APPROVED:
OPINION COMMITTEE

Susan L. Garrison, Chairman
Dawn Bruner
Rick Gilpin
Jim Moellinger




                                  p. 1282